      C




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION
NORTHERN PLAINS RESOURCE                    CV-17-31-GF-BMM
COUNCIL, BOLD ALLIANCE,
CENTER FOR BIOLOGICAL                       ORDER
DIVERSITY, FRIENDS OF THE
EARTH, NATURAL RESOURCES
DEFENSE COUNCIL, INC., and
SIERRA CLUB,

           Plaintiffs,

v.

THOMAS A. SHANNON, JR., in his
official capacity as Under Secretary of
State for Political Affairs; UNITED
STATES DEPARTMENT OF
STATE, RYAN ZINKE, in his
official capacity as Secretary of the
Interior; UNITED STATES
DEPARTMENT OF THE
INTERIOR, BUREAU OF LAND
MANAGEMENT,

             Defendants.

TRANSCANADA KEYSTONE
PIPELINE, LP and TRANSCANADA
CORPORATION,

             Defendant-Intervenors

                                      -1-
      Plaintiffs have moved for admission of Aaron Colangelo (Mr. Colangelo)

(Doc. 284), to practice before this Court in this case with Timothy M. Bechtold

(Mr. Bechtold) to act as local counsel. Mr. Colangelo's application appears to be

in compliance with L.R. 83.1(d).


      IT IS HEREBY ORDERED:


      Plaintiffs’ motion to allow Mr. Colangelo to appear on their behalf (Doc.

284) is GRANTED on the following conditions:


      1. Local counsel, Mr. Bechtold, will be designated as lead counsel or as co-

lead counsel with Mr. Colangelo. Mr. Colangelo must do his own work. He must

do his own writing, sign his own pleadings, motions, briefs and other documents

served or filed by him, and, if designated co-lead counsel, must appear and

participate personally in all proceedings before the Court. Local counsel, Mr.

Bechtold, shall also sign such pleadings, motions and briefs and other documents

served or filed.


      2. Admission is not granted until Mr. Colangelo, within fifteen (15) days

from the date of this Order has filed an acknowledgment and acceptance of his

admission under the terms set forth above.


      3. Admission is personal to Mr. Colangelo.
                                       -2-
DATED this 8th day of April, 2020.




                              -3-
